Citation Nr: 0914554	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-25 597	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increase in the ratings for major 
depressive disorder with anxiety which is currently assigned 
staged ratings of 30 percent prior to April 14, 2006 and 50 
percent from April 14, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1986 to July 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2003 rating decision of the Philadelphia RO that granted 
service connection for major depressive disorder with 
anxiety, rated 30 percent, effective from April 30, 2002.  In 
March 2006, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  An August 2006 rating decision 
increased the rating to 50 percent, effective from April 14, 
2006.  In May 2007, a Travel Board hearing was held before 
the undersigned.  Transcripts of the DRO and Travel Board 
hearings are of record.  The case was previously before the 
Board in September 2007, when it was remanded for further 
development of the evidence.  


FINDINGS OF FACT

1. Prior to March 28, 2006, the Veteran's major depressive 
disorder with anxiety was manifested by no more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, some panic attacks, sleep 
impairment, some disturbances of motivation and mood, and 
some difficulty in establishing and maintaining effective 
work and social relationships; occupational and social 
impairment with reduced reliability and productivity was not 
shown. 

2. From March 28, 2006 to November 3, 2008, the Veteran's 
major depressive disorder with anxiety was manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity, to include disturbances of 
motivation and mood, some impaired impulse control, some 
suicidal ideation, and difficulty adapting to stressful  
circumstances and in establishing and maintaining effective 
work and social relationships; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood was not 
shown.  

3. From November 3, 2008, the Veteran's major depressive 
disorder with anxiety has been manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
to include symptoms of neglect of personal appearance and 
hygiene, suicidal ideation, increasing difficulty in 
maintaining relationships, impaired impulse control, and 
difficulties adapting to stressful circumstances; total 
occupational and social impairment was not shown.


CONCLUSION OF LAW

The Veteran's major depressive disorder with anxiety warrants 
"staged" ratings of 30 percent prior to March 28, 2006; 50 
percent from March 28, 2006 to November 3, 2008; and 70 
percent from November 3, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 
4.130, Diagnostic Code (Code) 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while August 2006 and October 2008 supplemental SOCs (SSOCs) 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a September 2007 letter 
also provided him with general disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's pertinent identified treatment records have 
been secured.  In September 2007, the RO sent the Veteran a 
letter requesting that he provide VA Form 21-4142, 
Authorization and Consent for Release of Information, for the 
Eastern Psychiatric Facility and for any substance abuse 
treatment programs he had attended.  The Veteran did not 
respond to this letter.  The duty to assist is not a one-way 
street; VA is unable to obtain these medical records without 
the Veteran's co-operation.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The RO arranged for VA examinations in 
August 2003, November 2004, April 2006, and November 2008.  
Thus, VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9434, a 30 percent rating is 
warranted for major depressive disorder where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41- 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed. 1994).  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, and have been 
assigned by the RO.  As explained below, the Board finds that 
further "staged" ratings are warranted.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims. 

2003 and 2004 VA medical records reflect nonservice-connected 
Axis I diagnoses of alcohol abuse and cocaine dependence.  
However, these records do not specifically indicate what 
symptoms were attributable only to these nonservice-connected 
disabilities.  Thus, the Board will, for the limited purpose 
of this decision, attribute all psychiatric signs and 
symptoms to his service-connected major depressive disorder 
with anxiety.  See Mittleider v. West, 11 Vet. App.  181 
(1998) (finding that when it is not possible to separate the 
effects of the service-connected condition from a  
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

As an initial matter, the Board notes that a 50 percent 
rating was previously assigned for major depressive disorder 
with anxiety from April 14, 2006, the date of a VA 
examination that showed increased symptoms.  Upon review of 
the record, the Board finds the evidence shows it was 
factually ascertainable from March 28, 2006 (the date of the 
Veteran's DRO hearing) that symptoms of major depressive 
disorder with anxiety had increased and more nearly 
approximated the criteria for a 50 percent rating.  See 
38 C.F.R. § 3.400(o)(2) (effective date of an increase in a 
disability shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred).  At that hearing, the Veteran reported that he had 
been having panic attacks two to three times a day; he was 
having more problems with his memory; he was missing days 
from work because of his depression; and he was having 
difficulty getting along with people at work.  Based on this 
evidence, the Board finds that the Veteran is entitled to a 
50 percent rating from March 28, 2006.  Hence, the evidence 
will be discussed below using March 28, 2006 as the 
appropriate effective date for the grant of a 50 percent 
rating for major depressive disorder with anxiety.

Prior to March 28, 2006

Prior to March 28, 2006, the Veteran's symptoms of major 
depressive disorder with anxiety did not more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity.  VA treatment records and 
August 2003 and November 2004 VA examination reports show the 
Veteran experienced depressed mood, anxiety, and sleep 
impairment.  There was no evidence of circumstantial, 
circumlocutory, or stereotyped speech (VA treatment records 
and examination reports note that his speech was of normal 
rate and volume and goal directed; responses were adequate to 
the questions asked; and he volunteered information freely); 
difficulty in understanding complex commands (VA treatment 
records are silent for any indication of this symptom); 
impairment of short and long-term memory (VA treatment 
records note that his recent and remote memory was good); 
impaired judgment (VA treatment records and examination 
reports note that he had good insight and intact judgment); 
or impaired abstract thinking (VA treatment records and 
examination reports indicate he had a linear and logical 
thought process, good thought content, and intellectual and 
cognitive functioning within normal range).

Regarding flattened affect, the Board notes that a September 
2004 VA treatment record revealed the Veteran had a flat 
affect; at a follow-up visit, his affect was noted to be 
neutral.  In January 2003, he was noted to have an 
appropriate affect; to be alert, calm, friendly, and 
cooperative; and to have a normal mood.  In August 2003, he 
was noted to have an anxious affect.  In November 2003, his 
affect was noted to be restricted and dysphoric.  Hence, 
given the varying affects noted during this period, it does 
not appear the flattened affect noted solely in September 
2004 caused him occupational and social impairment with 
reduced reliability and productivity.

In an August 2004 statement the Veteran reported he had been 
having panic attacks since he and his wife got divorced in 
July.  He did not note how frequently these panic attacks 
were occurring and he did not describe experiencing panic 
attacks during subsequent September 2004 VA treatment.  The 
record does not reflect that these panic attacks occurred 
more than weekly prior to March 28, 2006; hence, they do not 
more nearly approximate panic attacks occurring more than 
once a week, and are a symptom contemplated by the criteria 
for the assigned 30 percent rating.

The record reflects the Veteran experienced disturbances of 
motivation and mood prior to March 28, 2006.  On August 2003 
VA examination, he was noted to have a low mood with anxiety.  
He reported experiencing crying spells and irritability and 
of having a chronic low energy level.  On November 2004 VA 
examination, he reported being depressed and crying all the 
time since his divorce.

Additionally, there is evidence that he had some difficulty 
establishing and maintaining effective work and social 
relationships.  In January 2003, he reported that he was 
married and had two children.  In August and October 2003, he 
reported that things were stable at home and that his 
marriage was good.  However, he and his wife divorced in July 
2004; on November 2004 VA examination, he reported he no 
longer talked to her.  Notably, a July 2006 VA treatment 
record indicates the Veteran continued to live with his ex-
wife and their children until June 2006.  He also reported 
having some contact with his four siblings, but no 
relationship with his father.  He did not have many friends, 
but he engaged in conversation with people at work.  

The Board notes that GAF scores reported during this time 
period include GAFs of 46 on August 2003 VA examination, of 
47 in November 2003, of 50 in September 2004, and of 52 on 
November 2004 VA examination.  As noted above, scores from 
41-50 reflect serious symptoms, while, scores from 51-60 
reflect moderate symptoms.  In evaluating the above noted 
evidence in accordance with the assigned GAF scores, the 
Board notes that the evidence of record shows that while the 
Veteran had difficulty establishing and maintaining 
relationships, he was married during some of this period, 
continued to live with his ex-wife and their children after 
the divorce, and maintained relationships with some people 
with whom he worked.  His disturbances of mood and motivation 
were reflected by no more than the depressed mood and anxiety 
contemplated by the 30 percent rating criteria and caused no 
more than an occasional decrease in work efficiency.  In view 
of the foregoing, and the clinical findings noted in VA 
treatment records and on August 2003 and November 2004 VA 
examination, the Board finds that the reported GAF scores are 
not dispositive and do not serve as a basis for an increased 
evaluation when considered with the other evidence of record. 

The Veteran's overall disability picture and his impairment 
of function (to include depressed mood, anxiety, disturbances 
of mood and motivation, some difficulty establishing and 
maintaining effective relationships, some evidence of panic 
attacks, and sleep impairment) most nearly approximate the 
criteria for a 30 percent rating prior to March 28, 2006.  
While the Veteran had not had a full time job since 2001, 
during this period of time he noted on August 2003 VA 
examination that he worked as a retail manager and on 
November 2004 VA examination, he noted being employed full 
time as a laborer.  While he reported missing some days from 
work because of his mood and a lack of focus, his symptoms 
described above were best reflected by an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, rather than by reduced 
reliability and productivity.  Hence, a preponderance of the 
evidence is against a finding that the Veteran was entitled 
to a rating in excess of 30 percent prior to March 28, 2006.

From March 28, 2006 to November 3, 2008

From March 28, 2006 to November 3, 2008, the Veteran's 
symptoms of major depressive disorder with anxiety did not 
more nearly approximate occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  The record contains 
no evidence of obsessional rituals which interfered with 
routine activities (VA treatment records and the April 2006 
VA examination report are silent for any such rituals); 
speech intermittently illogical, obscure, or irrelevant (VA 
treatment records and the April 2006 VA examination report do 
not indicate the presence of any speech difficulties); or 
neglect of personal appearance and hygiene (VA treatment 
records and the April 2006 VA examination report note the 
Veteran appeared casually dressed for treatment and 
examination; there is no indication from these records that 
he neglected his personal appearance or hygiene).

The evidence does not show that he had near-continuous panic 
or depression that affected his ability to function 
independently, appropriately, and effectively.  At the May 
2007 hearing, the Veteran reported that he cried three to 
four times a day; in between crying he would sometimes feel 
really happy, other times he would not.  VA treatment records 
during this time period note that he had poor motivation and 
would often become tearful.  While this evidence indicates 
the Veteran experienced disturbances of motivation and mood 
(as contemplated by the assigned 50 percent rating), it does 
not show he experienced near-continuous depression that 
affected his ability to function independently, 
appropriately, or effectively.

Regarding suicidal ideation, VA treatment records show the 
Veteran denied suicidal ideation in May 2006, September 2006, 
and May 2007.  On April 2006 VA examination, he reported 
having periodic brief thoughts of suicide, but no recent 
history of attempts.  He said that during the prior year he 
had been hospitalized twice (in May 2005 for five days and in 
November 2005 for one week) at the Eastern Psychiatric 
Facility because of episodes of suicidal ideations.  [As 
noted above, VA attempted to obtain these private treatment 
records by asking the Veteran to provide authorization for 
their release; the Veteran did not respond to VA's request 
and VA was, thus, unable to obtain these records.]  In July 
2006, he denied current suicidal ideation, but indicated he 
had a history of such thoughts.  

The Veteran reported some episodes of impaired impulse 
control and difficulty adapting to stressful circumstances 
during this period.  A July 2006 VA treatment record notes 
the Veteran had periodic anger control problems and recounted 
an instance where he broke all of the windows in his car 
because he was upset over having to move and was thinking 
about his divorce.  A May 2007 VA treatment record shows the 
Veteran appeared at the Philadephia VA Medical Center without 
an appointment wanting to be seen by his psychiatrist.  He 
was very angry and exhibited threatening behavior, pushing 
his chair towards the door.  At the May 2007 hearing, he 
reported being scared to drive because of his concentration 
problems.

Regarding the Veteran's ability to establish and maintain 
effective relationships, July 2006 VA treatment records note 
that he had difficulty socializing with others and 
verbalizing his feelings.  He was not close to his sister.  
Until June 2006, he had been living with his ex-wife and 
their two children.  At the May 2007 hearing, he reported 
that he did not have any friends and that he did not have a 
girlfriend at that time.  He had last seen his brother about 
two years previously and he did not talk to his sister.  His 
ex-wife and two children had moved to Oklahoma and he did not 
see them, even though he wanted to see his children.  He 
reported enjoying playing ball sometimes.  He did some manual 
labor jobs, such as painting, because some people liked him 
and would give him the work, but he preferred doing jobs by 
himself.  

On April 2006 VA examination, the Veteran reported that his 
work had been off and on.  For much of his life he had worked 
as a manager in various types of stores.  He reported that 
his psychiatric symptoms interfered with his ability to focus 
on a full time job and that he would often have to stop 
working at a job because of his symptoms.  

The Board acknowledges GAF scores of 44 assigned on April 
2006 VA examination, of 45 assigned in May 2006 and May 2007, 
and of 47 assigned in September 2006.  Such scores signify 
that the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
However, the evidence of record shows that while the Veteran 
had difficulty establishing and maintaining relationships, he 
continued to care about his children.  This sentiment was 
expressed through his desire to see them, even though he was 
unable to get to Oklahoma to do so.  He also indicated that 
several people sought him out to do work for them because 
they liked him; hence, the evidence showed he had some 
favorable working relationships during this period of time.  
The evidence also reveals some impaired impulse control, 
difficulty adapting to stressful circumstances, and possible 
suicidal ideations, but the manifestations of these symptoms 
did not cause him substantial impairment in most areas of his 
life.  In view of the foregoing, and the clinical findings 
noted, the Board finds that the reported GAF scores are not 
dispositive and, when considered in conjunctions with the 
other evidence of record, do not provide a basis for an 
increased evaluation prior to November 3, 2008.   

Hence, the Veteran's overall disability picture and his 
impairment of function (to include some suicidal ideation, 
some impaired impulse control, some difficulty adapting to 
stressful circumstances, depression, anxiety, sleep 
impairment, and difficulty maintaining and establishing 
effective relationships) most nearly approximate the criteria 
for a 50 percent rating from March 28, 2006 to November 3, 
2008.  During this time, the manifestations of these symptoms 
caused him occupational and social impairment with reduced 
reliability and productivity, but did not cause deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood that would warrant a higher 70 percent 
rating.  The preponderance of the evidence is against a 
higher (70 percent) rating from March 28, 2006 to November 3, 
2008, and the benefit of the doubt rule does not apply. 

From November 3, 2008

On November 3, 2008 VA examination, the Veteran exhibited an 
increase in symptoms of major depressive disorder with 
anxiety that most nearly approximates the criteria for a 70 
percent rating.  The examination report reflects the Veteran 
reported that he ignored his personal hygiene at times, by 
not washing his clothes or showering, just because he did not 
feel like doing so.  He had been experiencing suicidal 
ideation, but he had made no attempts.  He reported getting 
angry or just lying around, feeling sad and crying.  His 
speech was somewhat slow and hesitant.  He reported crying a 
lot, being anxious around other people, and breaking out in a 
sweat in situations where others were around.  The examiner 
noted that he clearly had a problem maintaining 
relationships.  Hence, the Board finds that as of November 3, 
2008, the Veteran's symptoms reflected occupational and 
social impairment with deficiencies in most areas.

The evidence does not show the Veteran had total occupational 
and social impairment from November 3, 2008.  There is no 
evidence the Veteran has experienced gross impairment in 
thought process or communication (his general reasoning and 
judgment has been fair and his speech clear and coherent); 
persistent delusions or hallucinations (on November 2008 VA 
examination, it was noted he had good reality contact and did 
not have any delusions or hallucinations); grossly 
inappropriate behavior (none has been noted); or 
disorientation to time or place (he was noted to be oriented 
in all three spheres on VA examination).  He reported he did 
labor type work, mostly consisting of lifting type jobs, 
either full or part time, based on other peoples' need for 
such work.  

While the Veteran expressed some suicidal ideation, he was 
not a persistent danger of hurting himself or others.  He had 
not made any attempts at suicide and did not report having 
any violent feelings towards other people.
While the Veteran reported some neglect of his personal 
appearance and hygiene, the evidence does not show that he 
was intermittently unable to take care of his activities of 
daily living.  

On November 2008 VA examination, it was noted that his memory 
was poor for both recent and remote events; however, the 
evidence does not show that he had memory loss for names of 
close relatives, his own occupation, or his name.  

The Board notes that the GAF score assigned on November 3, 
2008 VA examination was 45, indicative of serious 
symptomatology.  The Veteran's symptoms from November 3, 2008 
are appropriately reflected by the assigned GAF score, and 
this score does not reflect findings that would more nearly 
approximate total social and occupational impairment.

Hence, while the evidence from November 3, 2008 shows the 
Veteran's major depressive disorder with anxiety causes him 
to have occupational and social impairment with deficiencies 
in most areas, it does not show that it has caused him total 
occupational and social impairment.  He continues to maintain 
some level of employment and social functioning.  As the 
preponderance of the evidence is against a rating in excess 
of 70 percent, the benefit of the doubt doctrine does not 
apply, and a rating in excess of 70 percent from November 3, 
2008 must be denied.  

Extraschedular Rating

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned "staged" ratings 
are, therefore, adequate, and no referral for an 
extraschedular rating is required.


ORDER

"Staged" increased ratings (30 percent prior to March 28, 
2006, 50 percent from March 28, 2006 to November 3, 2008, and 
70 percent from November 3, 2008) are granted for the 
Veteran's major depressive disorder with anxiety, subject to 
regulations governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


